Per Curiam.
We have before us what purports to be a transcript of the record of certain proceedings in said cause. It is not accompanied with, a certificate over the signature of the clerk and seal of the court that the same is true. We have no power to consider a record as presenting questions for decision unless it comes to us authenticated as required by §661 Burns 1894, §649 R. S. 1881 and Horner 1897. Watson v. Finch, 150 Ind. 183; Fidelity, etc., Union v. Byrd, 154 Ind. 47; Carpenter v. Schaeffer, 154 Ind. 694; Board, etc., v. State, ex rel., 156 Ind. 550.
The appeal must, therefore, be dismissed.